EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Epstein on February 2, 2022.

The application has been amended as follows: 

In the Specification
The Abstract is amended as follows:
A support shirt  including a shirt body and a pair of shirt body sleeves positioned adjacent to an upper shirt body is provided. The sleeves are attached to the shirt body at sleeve body holes, with each of the sleeves including sleeve reinforcement regions extending at least a portion of the distance from the sleeve holes to an outer edge of the sleeves. The sleeve reinforcement regions extend substantially along a centerline extending longitudinally across the sleeves and the upper sleeve body to stabilize and provide support to the shoulders of a wearer during an upward lifting motion.

In the Claims
Claims 6-8 are rejoined.



Claim 1 is amended as follows:
A support shirt comprising: 
a shirt body comprising a front panel and a back panel joined together at body seams; 
a pair of sleeves attached to said front panel of said shirt body, said sleeves entirely spaced away from said back panel of said shirt body, said sleeves positioned adjacent to an upper portion of said shirt body, said sleeves each comprising a first end attached to said shirt body at a respective sleeve body hole located on said front panel of said shirt body, each of said sleeves further comprising an opposite second end; and 
a respective sleeve reinforcement region on each of said sleeves, each of said sleeve reinforcement regions comprising a length of fabric stitched to each of said sleeves and extending at least a portion of a distance from said respective sleeve body hole to an outer edge of said respective sleeve, said outer edge located at said respective second end, said sleeve reinforcement regions each extending along a centerline extending longitudinally across said respective sleeves and said upper portion of said shirt body.

Claim 3 is amended as follows:
The support shirt as claimed in claim 1 in which each of said sleeves comprises a front portion and a back portion, said front portion and said back portion of each of said sleeves are joined together at coupling seams.

Claim 4 is amended as follows:
The support shirt as claimed in claim 3 in which each of said coupling seams extends at least a portion of a distance from a point where said respective front portion and said respective back portion of each of said sleeves are attached to said respective sleeve body holes to a point proximate said respective second end of said sleeves.

Claim 5 is amended as follows:
The support shirt as claimed in claim 1 in which said sleeve reinforcement regions each comprise coupling seams extending substantially from said respective sleeve body holes to said outer edges of said respective sleeves.

Claim 6 is amended as follows:
The support shirt as claimed in claim 5 in which said sleeve reinforcement regions each comprises a sinusoidal waveform pattern.

Claim 7 is amended as follows:
The support shirt as claimed in claim 5 in which said sleeve reinforcement regions each comprises a square waveform pattern.

Claim 8 is amended as follows:
The support shirt as claimed in claim 5 in which said sleeve reinforcement regions each comprises a sawtooth wave pattern.

Claim 10 is amended as follows:
The support shirt as claimed in claim 9 in which said single or multi-ply fabric has a tensile strength of at least 90 pounds per [[in2]] in² (psi).

Claim 11 is amended as follows:
The support shirt as claimed in claim 10 in which said single or multi-ply fabric has a tensile strength of at least 100 psi.

Claim 14 is amended as follows:
The support shirt as claimed in claim 1 in which said sleeve reinforcement regions are configured to stabilize and provide support to  shoulders of a wearer during an upward lifting motion.

Claim 17 is amended as follows:
A support shirt comprising: 
a shirt body comprising a front panel and a back panel joined together at body seams; 

a respective sleeve reinforcement region on each of said sleeves, each of said sleeve reinforcement regions extending at least a portion of a distance from said respective sleeve body hole to an outer edge of said respective sleeve, said outer edge located at said respective second end, said sleeve reinforcement regions each comprising one or more layers of fabric stitched to said respective sleeve[[s]] at a respective coupling seam, said sleeve reinforcement regions each extending substantially along a centerline extending longitudinally across said respective sleeves and said upper portion of said shirt body.

Claim 18 is amended as follows:
A support shirt comprising: 
a shirt body comprising a front panel and a back panel joined together at body seams; 
a pair of sleeves comprising a first fabric attached to said front panel of said shirt body, said sleeves entirely spaced away from said back panel of said shirt body, and said sleeves positioned adjacent to an upper portion of said shirt body, said sleeves each having an interior surface and an exterior surface, said sleeves each comprising a 
a respective sleeve reinforcement region on each of said sleeves, each of said sleeve reinforcement region comprising a second fabric stitched to said respective sleeve beginning at a respective one of said sleeve body holes and extending at least a portion of a distance from said respective sleeve body hole to an outer edge of said respective sleeve, said outer edge located at said respective second end, said sleeve reinforcement regions extending substantially along a centerline extending longitudinally across said respective sleeves and said upper portion of said shirt body, said second fabric of each sleeve reinforcement region overlying said first fabric of [[a]] said respective sleeve on at least one of said interior surface and said exterior surface of said respective sleeve.

Claims 1-20 are allowable over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is to Alaniz et al. (hereinafter “Alaniz”) (US 2010/0218300).  The current claims are structurally recited in the same manner as the present application’s allowed (and issued) parent application 14/657,237 (USPN 10,729,187).  The main different between the present application’s independent claims and the allowed parent application’s independent claims is that the present application’s independent claims do not require the functional language of present application’s claims 2 and 14, which recite “wherein said sleeve reinforcement regions provide said support shirt with additional tensile strength in said sleeve reinforcement regions greater than the tensile strength of said shirt body alone” and “said sleeve reinforcement regions configured to stabilize and provide support to the shoulders of a wearer during an upward lifting motion”, respectively.  These limitations do not further structurally define the claim because the claim 2 functional limitation is essentially already present due to the structure of the shirt in the sleeve reinforcement regions having an extra layer of material thereat, thus providing additional tensile strength in those regions compared to tensile strength of the shirt body’s material alone, and claim 14’s functional limitation likewise adds no structural distinguishing language over the structure already positively recited in claim 1 (i.e. the sleeve reinforcement regions being “configured to stabilize and provide support to shoulders of a wearer during an upward lifting motion” adds nothing to the specifics of the structure as already recited up to that point in the claim language).  Given the allowability of the parent application over the prior art of record, the present application’s claims are likewise allowable over the prior art of record.  Applicant submitted an electronic terminal disclaimer citing the parent application and its issued patent on February 2, 2022, which has been approved.  Accordingly, the present application’s claims are deemed allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.